Opinion of the Court
DARDEN, Judge:
This is another ease involving consideration of paragraph 38a, Headquarters, United States Military Assistance Command, Vietnam, Directive 37-6. In United States v Benway, 19 USCMA 345, 41 CMR 345 (1970), this Court determined that the directive could be punitively applied. The directive, therefore, will support Chisholm’s conviction under specifications 1 and 2 of Charge II of purchasing money orders in excess of the maximum monthly amount.
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn and Judge Ferguson concur.